electronic means, if the party being served consents in writing"). Thus,
                because notice of entry of the challenged order was served electronically
                on December 4, 2013, the notice of appeal was required to be filed by
                January 6, 2014. 1 See NRAP 4(a)(1); NRAP 26(c). Because the notice of
                appeal was not filed until January 14, 2014, it was untimely, and we
                therefore lack jurisdiction to consider this appeal.         See Healy v.
                Volkswagenwerk Aktiengesellschaft,   103 Nev. 329, 331, 741 P.2d 432, 433
                (1987) (recognizing that an untimely notice of appeal fails to vest
                jurisdiction in this court).
                             Accordingly, we grant respondents' motion and
                             ORDER this appeal DISMISSED.




                                                                     Poeutuf
                                                                          '                  J.



                                                          p
                                                             ' kering


                                                                                             J.
                                                            Parraguirre


                                                                                         ,
                                                            Saitta



                      'In their opposition to the motion to dismiss, appellants assert that
                nonjudicial days are excluded from the calculation of the date that a
                document is due. But nonjudicial days are only excluded if the period
                being calculated is less than 11 days. See NRCP 6(a); NRAP 26(a)(2).
                Thus, nonjudicial days are included in the calculation of when a notice of
                appeal is due, except to the extent that the due date falls on a nonjudicial
                day. See NRCP 6; NRAP 4(a)(1); NRAP 26(a)(3).


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                  cc: Hon. Richard Wagner, District Judge
                       Barbara Stremler
                       Michael Stremler
                       Parsons Behle & Latimer/Reno
                       Pershing County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A    ea